DETAILED ACTION
The amendment filed on April 21, 2021 has been entered.
Claims 1-8, 10-14 and 21-27 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi (2011/0297365).
Figures 2A-2B disclose a heat transfer device, comprising:
a storage chamber (i.e. water jacket of cylinder block 11 and cylinder head 12);
a coolant housed within the storage chamber at an initial pressure (startup);
a cooling chamber 13 adjacent to the storage chamber;
one heat transfer component 11, 12 positioned and configured to facilitate heat transfer
from a heat source (i.e. combustion) to the cooling chamber 13, wherein the heat source is distinct from the cooling chamber 13;
a fluid passage 14 between the storage chamber and the cooling chamber 13; and
a barrier element 18, 32 having:
(i) a closed configuration in which the barrier element 18 is configured to restrict the coolant from flowing from the storage chamber through the fluid passage 14 and into the cooling chamber 13; and
storage chamber to flow from the storage chamber through the fluid passage 14 and into the cooling chamber 13, wherein the barrier element 18 is configured to passively reconfigure from the closed configuration to the open configuration in response to a trigger condition, in which the coolant housed within the storage chamber reaches a trigger temperature. 
Regarding claim 2, the device of Hamaguchi discloses the fluid passage 14 is configured to expand the coolant from the initial pressure to an expanded pressure as the coolant flows from the storage chamber through the fluid passage 14 and to the cooling chamber 13 responsive to the barrier element 18 reconfiguring from the closed configuration to the open configuration.
Regarding claim 8, the device of Hamaguchi inherently discloses a current pressure of the coolant in the storage chamber is a driving pressure that forces the coolant in the storage chamber to flow through the fluid passage and into the cooling chamber 13.
Regarding claim 9, Hamaguchi discloses the barrier element 18 is configured to passively transition from the closed configuration to the open configuration in response to the trigger condition.
Regarding claim 14, Hamaguchi discloses the one or more heat transfer components 11, 12 define at least one coolant path for the coolant to flow within the cooling chamber.
Allowable Subject Matter
Claims 3-7, 10-13 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
April 21 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,914,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments have been considered but are moot because the new ground of rejection.  No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LEONARD R LEO/Primary Examiner, Art Unit 3763